20-690
     Olivia Renderos v. Garland
                                                                                  BIA
                                                                           Vomacka, IJ
                                                                          A206 249 706

                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 27th day of December, two thousand twenty-
 5   one.
 6
 7   PRESENT:
 8            DENNIS JACOBS,
 9            RAYMOND J. LOHIER, JR.,
10            JOSEPH F. BIANCO,
11                 Circuit Judges.
12   _____________________________________
13
14   LEANA PATRICIA OLIVIA RENDEROS,
15            Petitioner,
16
17                     v.                                        20-690
18                                                               NAC
19   MERRICK B. GARLAND, UNITED
20   STATES ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                    Leana Patricia Olivia Renderos,
25                                      pro se, Hastings, NE.
26
27   FOR RESPONDENT:                    Ethan P. Davis, Acting Assistant
28                                      Attorney General; Jessica A.
 1                                     Dawgert, Senior Litigation
 2                                     Counsel; Lori B. Warlick, Trial
 3                                     Attorney, Office of Immigration
 4                                     Litigation, United States
 5                                     Department of Justice, Washington,
 6                                     DC.
 7
 8       UPON DUE CONSIDERATION of this petition for review of a

 9   Board of Immigration Appeals (“BIA”) decision, it is hereby

10   ORDERED, ADJUDGED, AND DECREED that the petition for review

11   is DENIED.

12       Petitioner Leana Patricia Olivia Renderos, a native and

13   citizen of Honduras, seeks review of a January 23, 2020

14   decision of the BIA affirming a decision of an Immigration

15   Judge    (“IJ”),    which   denied    Olivia   Renderos’s    motion   to

16   rescind her in absentia order of removal.                In re Leana

17   Patricia Olivia Renderos, No. A206 249 706 (B.I.A. Jan. 23,

18   2020), aff’g No. A206 249 706 (Immig. Ct. N.Y. City Apr. 23,

19   2018).       We    assume   the    parties’    familiarity   with     the

20   underlying facts and procedural history.

21       We have reviewed both the IJ’s and the BIA’s opinions.

22   See Wangchuck v. Dep’t of Homeland Sec., 448 F.3d 524, 528

23   (2d Cir. 2006).      We review the denial of a motion to rescind

24   an in absentia removal order for abuse of discretion.                 See

                                          2
 1   Alrefae v. Chertoff, 471 F.3d 353, 357 (2d Cir. 2006).

 2        The agency did not abuse its discretion in denying Olivia

 3   Renderos’s motion to rescind.         An in absentia removal order

 4   “may be rescinded only . . . (i) upon a motion to reopen filed

 5   within 180 days after the date of the order of removal if the

 6   [movant] demonstrates that the failure to appear was because

 7   of exceptional circumstances,” or “(ii) upon a motion to

 8   reopen filed at any time if the [movant] demonstrates that

9    [she] did not receive notice in accordance with paragraph (1)

10   or   (2)   of   section   1229(a).”      8 U.S.C.   § 1229a(b)(5)(C);

11   8 C.F.R. § 1003.23(b)(4)(ii); see Alrefae, 471 F.3d at 358.

12        The agency did not abuse its discretion in finding that

13   Olivia Renderos constructively received notice of her 2014

14   hearing because a hearing notice was sent to her address of

15   record, and she failed to provide a correct new address to

16   the immigration court or any other immigration authority.

17   See Maghradze v. Gonzales, 462 F.3d 150, 153 (2d Cir. 2006)

18   (“[A]liens who fail to provide a written update of a change

19   of address are deemed to have constructively received notice

20   provided in accordance with the requirements of 8 U.S.C.

21   § 1229(a).”).        Because    Olivia     Renderos    constructively
                                       3
 1   received notice of her 2014 hearing, her motion to rescind

 2   was   subject    to    the     180-day      time       limit.        See   8 U.S.C.

 3   § 1229a(b)(5)(C); Song Jin Wu v. INS, 436 F.3d 157, 162 (2d

 4   Cir. 2006).

 5         Olivia    Renderos’s      March       2018   motion       to    rescind    was

 6   untimely because the IJ issued the in absentia removal order

 7   more than 3 years earlier, in June 2014.                             See 8 U.S.C.

8    § 1229a(b)(5)(C)(i).           She argues, however, that the 180-day

9    filing   period       should    have     been      equitably         tolled.      We

10   disagree.

11         “Equitable      tolling     requires         a    party    to    pass     with

12   reasonable diligence though the period it seeks to have

13   tolled.”    Iavorski v. U.S. INS, 232 F.3d 124, 134 (2d Cir.

14   2000) (internal quotation marks and brackets omitted).                           The

15   agency   reasonably      found     that      Olivia      Renderos       failed   to

16   establish due diligence between June 2014 when she was ordered

17   removed in absentia and March 2018 when she filed her motion

18   to    rescind   that     order.     Aside       from      consulting       unnamed

19   attorneys in 2014 and 2015, Olivia Renderos did not allege

20   that she took any immediate action to pursue rescission but

21   instead waited until November 2017 to hire counsel to file
                                             4
 1   her motion to rescind.            See Jian Hua Wang v. BIA, 508 F.3d

 2   710, 715 (2d Cir. 2007) (placing burden on petitioner to prove

 3   diligence and citing several cases in which this Court has

 4   held that “a petitioner who waits two years or longer to take

 5   steps   to    reopen   .     .    .    has     failed   to   demonstrate   due

 6   diligence”).      Accordingly, Renderos’s untimely filing was not

 7   excused, and we need not reach the agency’s alternative

8    determination      that    she        failed    to   establish   exceptional

9    circumstances.         See       8 U.S.C.       § 1229a(b)(5)(C);    INS   v.

10   Bagamasbad, 429 U.S. 24, 25 (1976) (“As a general rule courts

11   and agencies are not required to make findings on issues the

12   decision of which is unnecessary to the results they reach.”).

13       For the foregoing reasons, the petition for review is

14   DENIED.      All pending motions and applications are DENIED and

15   stays VACATED.

16                                          FOR THE COURT:
17                                          Catherine O’Hagan Wolfe,
18                                          Clerk of Court




                                              5